O’Connor, J.,
concurring.
{¶ 13} I concur with the majority, and I write separately to express concern regarding inconsistencies within the sexual offender chapter of the Revised Code.
{¶ 14} In support of its argument that registration should be required, the state posits that, under certain circumstances, a disconnect exists between a court’s finding that a person is a sexual predator and that person’s concomitant duty to register. Essentially, the state inquires what purpose may be served by classifying some offenders as sexual predators but not requiring them to register.
{¶ 15} R.C. 2950.04(A)(1) requires registration of only certain sexually oriented offenders. Registration is limited to those who were previously required to register and those who would be released from confinement for a sexually oriented offense into our communities on or after the effective date of R.C. Chapter 2950. Notably absent is a registration requirement for sexually oriented offenders who were confined pursuant to a sexually oriented offense and released from that confinement prior to July 1, 1997. Although an Ohio citizen may reasonably desire notification that any sexually oriented offender is about to enter his or her community, the General Assembly did not so provide.
{¶ 16} In State v. Bellman (1999), 86 Ohio St.3d 208, 714 N.E.2d 381, we described this peculiarity as “a gap in the R.C. 2950.04 coverage,” but we declined to fill it, recognizing that it is not our place to cure a legislative omission. Bellman at 211, 714 N.E.2d 381, citing Hough v. Dayton Mfg. Co. (1902), 66 Ohio St. 427, 437, 64 N.E. 521. Nonetheless, the state, and no doubt many interested citizens, would have us fill this gap by imputing a duty to register based upon R.C. 2950.09(C)(1), which sets forth the procedure for classifying certain offend*175ers as sexual predators. This section details the circumstances under which the Department of Rehabilitation and Correction must recommend whether a sentencing court should classify a sexually oriented offender as a sexual predator. Such a recommendation must be made if the offender’s conviction or guilty plea for a sexually oriented offense occurred before January 1, 1997, if the offender “was not sentenced for the offense on or after January 1, 1997, and if, on or after January 1, 1997, the offender is serving a term of imprisonment.” (Emphasis added.) The use of the indefinite article “a” in reference to “term of imprisonment” indicates that it is irrelevant whether the offender was confined on or after January 1, 1997, for the sexually oriented offense or for some other offense, for instance burglary, as was the case with Taylor. Regardless of how this court should interpret the duty of the Department of Rehabilitation and Correction, R.C. 2950.09 addresses classification only; it does not command registration of an offender that was found to be a sexual predator. The registration requirement is exclusively found in R.C. 2950.04.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Renee L. Snow, Assistant Prosecuting Attorney, for appellant.
Carlos Warner, for appellees.
{¶ 17} This court’s primary goal when interpreting a statute is to effectuate legislative intent. Carter v. Youngstown Div. of Water (1946), 146 Ohio St. 203, 32 O.O. 184, 65 N.E.2d 63, paragraph one of the syllabus. Where this intent is unclear, our interpretation is guided by myriad rules of statutory construction. Here, however, the language establishing the obligation to register is found solely in R.C. 2950.04, and it clearly does not impose registration upon a sexually oriented offender released from confinement for a sexually oriented offense prior to July 1, 1997. We cannot read a registration requirement for this class of offenders into either R.C. 2950.04 or R.C. 2950.09. Clearly a gap exists; however, it is solely within the General Assembly’s purview to close it.
Petree and Lundberg Stratton, JJ., concur in the foregoing concurring opinion.